State of New York                                               MEMORANDUM
Court of Appeals                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 20
 The People &c.,
         Respondent,
      v.
 Leslie K. Olds,
         Appellant.




 Michael S. Deal, for appellant.
 Laura T. Jordan, for respondent.




 MEMORANDUM:

        The order of the County Court should be affirmed.

        After a successful appeal, resulting in the reversal of his conviction upon a nonjury

 verdict, defendant entered a guilty plea to a different offense before a different judge. The
                                             -1-
                                            -2-                                       No. 20

claim that the sentence imposed upon defendant’s guilty plea was presumptively vindictive

and imposed without State Due Process protections (People v Van Pelt, 76 NY2d 156

[1990]) is unpreserved.     Defendant’s arguments against imposition of the term of

imprisonment, registered before the court imposed sentence, were consistent with

arguments for leniency and made no specific reference to the principle of vindictiveness or

any potential constitutional violation. Defendant also failed to either object to the sentence

actually imposed or move to withdraw his guilty plea. Nor does this record support a claim

that the sentence, which was within the ambit of the range of sentences for a class A

misdemeanor, was illegal in a respect that “can readily be discerned from the . . . record”

(see People v Pena, 28 NY3d 727, 730 [2017]; People v Nieves, 2 NY3d 310, 315 [2004]).

As a result, defendant’s arguments are unreviewable.




Order affirmed, in a memorandum. Chief Judge DiFiore and Judges Rivera, Stein, Fahey,
Garcia and Wilson concur.


Decided April 1, 2021




                                            -2-